Citation Nr: 1102048	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory condition 
due to undiagnosed illness.

3.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

4.  Entitlement to service connection for muscle pain due to 
undiagnosed illness.

5.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

6.  Entitlement to service connection for neurologic signs and 
symptoms due to undiagnosed illness.

7.  Entitlement to service connection for headaches due to 
undiagnosed illness.

8.  Entitlement to service connection for a sleep disturbance due 
to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The case is now under the jurisdiction of the RO in 
Chicago, Illinois.  

The matter was remanded in January 2008 by the Board for further 
evidentiary development.  It now returns for appellate review.  
The Board finds that the RO substantially complied with the 
dictates of the January 2008 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

As provided in the January 2008 Board remand, the Veteran 
requested a personal hearing before a Veterans Law Judge sitting 
at the RO in his October 2005 substantive appeal (VA Form 9).  
However, in February 2007, in a form responding to a letter from 
the RO regarding his hearing options, the Veteran stated that he 
elected to have his claims go directly to the Board.  Although 
the Veteran did not choose the option on the form that explicitly 
stated that he no longer wanted a hearing, he also did not choose 
one of the options for the type of hearing he wanted.  Therefore, 
the Board construes the Veteran's statement as a withdrawal of 
his hearing request. See 38 C.F.R. § 20.702(d), (e); 20.704(d); 
(e) (2010).   

The Board notes that the RO adjudicated the Veteran's claim of 
PTSD without looking to his other diagnosed psychiatric 
disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matters of service connection 
for psychiatric disabilities other than PTSD diagnosed are part 
and parcel of a service connection for PTSD claim.  Accordingly, 
the Board has consolidated these matters, and recharacterized the 
issue to reflect that it is one of service connection for an 
acquired psychiatric disability, to include PTSD.   

Unforetunately, the issues of service connection for PTSD as well 
as a respiratory condition, joint pain, muscle pain, fatigue, 
neurologic signs, headaches, and sleep disturbance, to include as 
due to an undiagnosed illness must again be remanded.  The appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

Reasons for Remand:  To obtain and associate updated VA 
treatment records and schedule VA examinations.  

Disorders claimed as undiagnosed illness:  With respect to 
the claims of entitlement to service connection for muscle and 
joint pain, fatigue, headaches, neurologic signs and symptoms, 
and sleep disturbance due to an undiagnosed illness, the Veteran 
has specifically set forth that one or more of the aforementioned 
claimed disorders came into existence only after his service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  In addition to a direct or presumptive basis, service 
connection may also be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic disability 
that became manifest during active military, naval or air service 
in Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 3.317 
(2010).  

Although the Veteran was afforded a VA examination in September 
2004 and a Gulf War Examination in November 2005, these examiners 
failed to provide any meaningful opinions as to the etiology of 
the Veteran's claimed disorders.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate).  
Particularly, during the September 2004 VA examination, the 
Veteran complained that his most significant disability was 
caused by his psychiatric disorder.  However, he also complained 
of muscle and joint pain as well as respiratory problems, which 
he attributed to his anxiety.  He also reported having headaches.  
After finding that the Veteran did not have any specific joint, 
muscle, neurologic, or respiratory disorder, the examiner 
provided that the Veteran's disability was not related to his 
current stress situation.  The examiner did not provide an 
opinion as to whether these symptoms were related to an 
undiagnosed illness.  

The Veteran was also afforded a Gulf War examination in November 
2005 where he again complained of muscle aches and pain as well 
as fatigue, sleeplessness, headaches, trouble hearing, and 
generalized weakness.  Unfortunately, the only symptom that 
appears to have been examined was the Veteran's complaints of 
premature ejaculation for which he was diagnosed with peyronie's 
disease.  These other symptoms were not followed-up by this 
examiner as he did not provide or refute diagnoses for these 
symptoms or provide an opinion as to their etiology.  

However, the claims file shows that there may be a connection 
between these symptoms and his service.  Specifically, with 
respect to his claim of respiratory condition, the Veteran sought 
VA treatment in February 1992 after he reportedly failed an 
employment examination when spots were found on his lungs.  Upon 
examination, the Veteran was diagnosed with small calcified 
granulomas in his left lung and pulmonary nodule.  In treatment 
notes dated in May 2004 and November 2004, the Veteran denied 
cough, shortness of breath, or chest pain.  During the Veteran's 
September 2004 VA examination, the Veteran did not suffer from 
any respiratory symptoms but indicated that he had occasional 
shortness of breath, which he related to his anxiety.  No 
pulmonary function test was performed during this examination.  
No diagnosis was provided for any respiratory condition and as 
such no opinion rendered.  During the Veteran's October 2004 
psychiatric examination, the Veteran complained of having 
respiratory problems, but indicated that these problems were 
limited to shortness of breath which he attributed to anxiety.  
In a November 2005 treatment note, he noted suffering from 
occasional sinus trouble.  

With respect to the Veteran's complaints of joint and muscle 
pain, fatigue, headache and sleep disturbances, the Veteran's VA 
treatment records provide that the Veteran first sought treatment 
for joint and muscle pain in May 2004 where he complained of 
aches in his knees and sometimes all over as well as trouble 
sleeping.  During this evaluation, he also indicated experiencing 
occasional headaches and sinus trouble and was diagnosed with 
generalized joint pain and rheumatoid factor.  In a May 2004 
psychiatric treatment note, the Veteran was diagnosed with mood 
disorder due to chronic pain syndrome.   In an August 2004 
treatment note, the Veteran complained of premature ejaculation, 
joint pain, muscle fatigue, and sleep disturbance.  During the 
Veteran's October 2004 psychiatric examination, the Veteran 
reported having headaches.

In view of the Veteran's service in Southwest Asia during the 
Persian Gulf War and the fact that service connection may be 
granted for such veterans who exhibit objective indication of a 
qualifying chronic disability that becomes manifest to a degree 
of 10 percent or more up until December 31, 2011, the Board finds 
that a VA examination, as specified in greater detail below 
should be performed in order to determine if any of the symptoms 
and signs at issue are currently shown, and if so, whether they 
are due to an undiagnosed illness.  See generally 38 C.F.R. 
§ 3.317 (2010); see also McLendon, 20 Vet. App. 79.

Acquired Psychiatric Disorder:  With respect to the Veteran's 
claim of service connection for an acquired psychiatric disorder, 
to include PTSD, the Veteran asserts that he experienced in-
service stressors while serving in the Persian Gulf and in 
Panama.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 
2010, VA amended the regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate 
former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and 
(f) (5), respectively, and by adding a new paragraph (f) (3).  
The primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) 
is the elimination of the requirement for corroborating evidence 
of a claimed in-service stressor if it is related to the 
veteran's "fear of hostile military or terrorist activity."  In 
place of corroborating reported stressors, a medical opinion must 
instead be obtained from a VA or VA contracted psychiatrist or 
psychologist.  

VBA Training Letter No. 10-05 (July 16, 2010) addresses a number 
of matters related to the issuance of the new regulation, 
including when a VA examination is necessary.  The letter states 
that if a VA examination has already been completed, a new 
examination may be required in view of the change in regulatory 
criteria and resulting modification to the PTSD template and 
worksheet.  Another VA examination would not be necessary in 
cases where the VA PTSD examination did not yield a satisfactory 
diagnosis of PTSD unless the reason a diagnosis was not made was 
that a stressor could not be confirmed. 

The Veteran's Form DD 214 indicates that he received the 
Southwest Asia Service Medal and service in the Persian Gulf War 
is conceded.  His MOS was an assault man.  The Veteran has 
alleged the in-service stressor of seeing numerous dead bodies of 
Iraqi people along the "Highway of Death."  The Veteran 
submitted numerous photos of burned and charred bodies.  This 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Moreover, it is consistent with his 
military occupational specialty of assault man.  Accordingly, as 
the Veteran has claimed a stressor that is related to a fear of 
hostile military or terrorist activity, the next step is to 
schedule the Veteran for a VA examination in order for a VA 
psychiatrist or psychologist to confirm that the stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.   
 
The Veteran was afforded an October 2004 VA examination in 
connection with his PTSD claim where the examiner provided that 
the Veteran exhibited some symptoms consistent with a PTSD 
diagnosis but did not meet the full criteria of this disorder.  
His stressor of viewing dead bodies in Iraq was convincing but 
there was no clear evidence of distress upon recollection.  There 
was also no evidence of a significant attempt to avoid exposure 
to cues that might remind the Veteran of the experience.  While 
he exhibited anger, irritability, sleep disturbance, and 
exaggerated startle response, there was no evidence of 
hypervigilence, a sense of a foreshortened future, anhedonia, or 
poor concentration.  Further, while his affect was restricted 
during the examination, there was no evidence that this 
restricted affect resulted in problems with his relationships.  
 
The examiner then provided that the Veteran exhibited some 
symptoms of anxiety but his most prominent symptoms included 
anger, irritability, agitation, and mild hypomania.  The examiner 
also noted that the Veteran did not meet the criteria for a 
depressive disorder diagnosis. The examiner noted the possibility 
of an underlying bipolar disorder but there was no sufficient 
evidence to confirm the presence of any manic or hypomanic 
episodes.  The examiner then provided that the Veteran did not 
meet the criteria for any specific mood disorder and therefore 
the most accurate diagnostic label was mood disorder NOS.  The 
examiner noted that the Veteran's symptoms should be monitored as 
they could develop into a bipolar or anxiety disorder.  The 
examiner then provided that there was nothing to suggest any 
direct connection between the Veteran's diagnosed mood disorder 
NOS and his military service.  

While the Veteran was afforded a VA examination where the 
examiner did not find a diagnosis of PTSD, subsequent treatment 
records show that the Veteran's symptoms appear to have increased 
in severity to possibly meet a diagnosis of depressive disorder, 
PTSD, and/or anxiety.  These symptoms also appear to be possibly 
related to his service in the Persian Gulf.  However, the extent 
of his symptoms is unclear as the Veteran's full VA treatment 
records have not been associated with the claims file.  

At any rate, in May 2005, the Veteran reported having nightmares 
where he saw dead bodies, experiencing flashbacks, and becoming 
easily irritable and angry.   In an October 2005 treatment note, 
the Veteran reported that he had daily nightmares, reported 
problems getting along with people, and avoided contact with 
others.  In a November 1, 2005 treatment note, the examiner noted 
that the Veteran had increasing mood swings, and significant 
preoccupation and obsession related to the war in Iraq and 
security in general.  These increased mood swings were triggered 
by the September 11, 2001 terrorist attacks.  The Veteran was 
diagnosed with mood disorder NOS and rule out PTSD.  

Psychiatric consultation reports dated on November 10, 2005, 
November 29, 2005, and in February 2006 appear incomplete.  In 
the printed section of the November 10, 2005 psychiatric 
consultation report, the Veteran reported a lack of concentration 
and energy, excessive worry, and nightly sleep disturbance.  He 
was diagnosed with depressive disorder NOS (possible or not 
possible) with anxiety and Desert Storm trauma/PTSD, possible.  
In the November 29, 2005 incomplete report, the Veteran was 
diagnosed with PTSD after describing his recurrent thoughts about 
his Gulf War experience, including feeling a great level of 
distress.  Further, in a December 2005 treatment note, the 
examiner diagnosed the Veteran with PTSD - possible and 
depressive disorder NOS.  There is also an incompletely 
associated February 2006 treatment note.  These records all make 
reference to the Veteran's military experiences.

Based upon the foregoing, the Veteran's symptoms appear to have 
worsened since the October 2004 VA examination and treatment 
records show a possible connection with his service.  Although 
the VA examiner did not provide a diagnosis of PTSD or depressive 
disorder, the reasons for not providing such diagnoses do not 
appear to be present since subsequent treatment notes show that 
the Veteran was hypervigelant, lacked concentration and energy, 
established a pattern of avoidance, and suffered from daily 
nightmares of seeing dead bodies of Iraqi people.  The reasons 
for the examiner's assessment of mood disorder NOS are also 
questioned given that these subsequent treatment records appear 
to indicate that the Veteran's mood was affected by his memories 
of his service.  As such, the Board finds that another VA 
examination is warranted to determine if the Veteran's now 
suffers from PTSD that is related to his "fear of hostile 
military or terrorist activity" or another psychiatric disorder 
which can be etiologically related to his service.  See 38 C.F.R. 
§ 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated and complete VA treatment 
records from 2006 to the present, to 
specifically include complete VA 
psychiatric treatment reports dated 
November 10, 2005, November 29, 2005, and 
February 23, 2006.  

2.	Thereafter, the RO must make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded the 
following examinations:   
 
(A) A VA respiratory examination to 
determine the nature, severity, and 
etiology of any respiratory problems, to 
include as due to an undiagnosed illness.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must review 
all of the evidence of record, to 
specifically include the Veteran's service 
treatment records, post service treatment 
records, and post service VA examination 
reports.  All necessary special studies or 
tests are to be accomplished if deemed 
necessary by the examiner.

After a review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion as to 
the following:
 
(a) Is the Veteran's respiratory 
condition due to a diagnosed disease 
or disability?

(b) If the answer to (a) is in the 
affirmative, indicate whether any such 
disorder began during service or is 
causally linked to any incident of 
service?

(c) If any respiratory condition 
cannot be attributed to a known 
diagnosis, the examiner should so note 
and provide an opinion as to the 
whether the condition is attributed to 
an undiagnosed illness.  The examiner 
is requested to provide a rationale 
for any opinion provided.  If the 
examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate. 

The examiner is also advised that an 
undiagnosed illness is defined as a 
condition that by history, physical 
examination, and laboratory tests cannot 
be attributed to a known clinical 
diagnosis.

(B) A VA Gulf Registry examination(s) in 
connection with his claims for service 
connection for muscle and joint pain, 
respiratory problems, neurologic sings and 
symptoms, headaches, and sleep disturbance 
as due to an undiagnosed illness.  The 
claims folder and a copy of this Remand 
must be made available to the examiner(s) 
for review.  The examiner must review all 
of the evidence of record.  Based on the 
examination and review of the record, the 
examiner should express an opinion on the 
following: 
 
Does the Veteran have muscle and joint 
pain, fatigue, neurologic signs and 
symptoms, headaches, and sleep disturbance 
which are signs or symptoms of an 
undiagnosed illness?  If so, the examiner 
should specifically determine whether the 
Veteran has objective indications of the 
symptoms or signs that are identified as 
due to an undiagnosed illness.
 
The examiner should also determine whether 
the Veteran has a medically unexplained 
chronic multi-symptoms illness (a cluster 
of signs or symptoms, and specifically 
includes chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome).  

If it is determined that the Veteran's 
symptoms are due to a known disease or 
injury (diagnosed versus undiagnosed 
illness), the examiner(s) is requested to 
determine whether the underlying disease 
or injury was incurred during service and, 
in the case of a disease, is linked to any 
incident of active duty.  The examiner is 
advised that an undiagnosed illness is 
defined as a condition that by history, 
physical examination, and laboratory tests 
cannot be attributed to a known clinical 
diagnosis.
 
A complete rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner(s) is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate. 
 
The examiner is further advised that a 
medically unexplained chronic multi-
symptoms illness is one defined by a 
cluster of signs or symptoms, and 
specifically includes chronic fatigue 
syndrome, fibromyalgia, and irritable 
bowel syndrome.  It means a diagnosed 
illness without conclusive pathophysiology 
or etiology that is characterized by 
overlapping symptoms and signs and has 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  Disabilities 
that have existed for at least six months 
and disabilities that exhibit intermittent 
episodes of improvement and worsening over 
a six-month period will be considered 
"chronic."  See 38 C.F.R. § 3.317 (a) 
(2), (3).  

(C) Another VA psychiatric examination 
conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for 
service connection for a psychiatric 
disorder, to include PTSD.  A copy of the 
claims folder and this Remand must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items: 

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, VA treatment 
reports, and statements of the Veteran, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
psychiatric disorder, including PTSD.  If 
a diagnosis of a psychiatric disorder 
other than PTSD is rendered, the examiner 
should opine as to the etiology of this 
disorder and determine whether it is 
related to his military service, to 
include his service in the Persian Gulf.   
 
If a diagnosis of PTSD is made, the 
examiner should state a medical opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
stressor of observing the 40 to 60 Iraqi 
soldiers killed on the last day of the 
ground war in 1991 is adequate to support 
a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed 
stressor.   

The examiner should observe the following 
regulation 38 C.F.R. § 3.304(f) (3) as 
well as any additional guidance provided 
when rendering the opinion.  If a stressor 
claimed by a veteran is related to the 
veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence 
to the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the 
claimed in-service stressor.  For purposes 
of this paragraph, "fear of hostile 
military or terrorist activity" means 
that a veteran experienced, witnessed, or 
was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.) 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


